                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TVBI COMPANY LIMITED,                                 Case No. 17-cv-05858-SI
                                   8                    Plaintiff,
                                                                                               ORDER RE CHANGE OF DATE FOR
                                   9             v.                                            TRIAL AND PRE-TRIAL
                                                                                               CONFERENCE
                                  10     HONG THOA THI PHAM, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to this Court’s May 3, 2019 order (see Dkt. No. 98) the parties selected the July 8,

                                  14   2019 trial date offered in that order and agreed trial would be completed by July 17, 2019. The

                                  15   Court hereby sets July 8, 2019 as the new trial date.

                                  16          The parties shall appear on June 25, 2019 at 3:30 p.m. for a pre-trial conference.

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 3, 2019

                                  20

                                  21                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
